Name: 2001/29/EC: Commission Decision of 27 December 2000 concerning a specific financial contribution by the Community relating to the surveillance programme of campylobacter in broilers presented by Sweden (notified under document number C(2000) 4154)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  agricultural policy;  economic policy;  Europe
 Date Published: 2001-01-11

 Avis juridique important|32001D00292001/29/EC: Commission Decision of 27 December 2000 concerning a specific financial contribution by the Community relating to the surveillance programme of campylobacter in broilers presented by Sweden (notified under document number C(2000) 4154) Official Journal L 006 , 11/01/2001 P. 0022 - 0024Commission Decisionof 27 December 2000concerning a specific financial contribution by the Community relating to the surveillance programme of campylobacter in broilers presented by Sweden(notified under document number C(2000) 4154)(Only the Swedish text is authentic)(2001/29/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(2) and, in particular, Article 19 and Article 20 thereof,Whereas:(1) The protection of human health against diseases and infections directly or indirectly transmissible from animals to man (zoonoses) is of paramount importance.(2) The Community is currently in the process of reviewing its policy on the control and prevention of zoonoses.(3) In this framework, the Scientific Committee on Veterinary Measures relating to Public Health was requested to express an opinion on the basis of zoonosis control policies, where special attention should be paid to the assessment of risks related to zoonotic diseases causing major concern to public health.(4) In its conclusions of the opinion of 12 April 2000, the Scientific Committee on Veterinary Measures relating to Public Health identified salmonella and campylobacter as the most important food-borne zoonosis currently, if referring to the number of reported human cases.(5) It is recognised that a number of gaps exist in the knowledge of the epidemiology of campylobacter as a food-borne zoonosis and the opinion indicated in particular that the efficiency of establishment of strict hygiene barriers at poultry farm level should be documented and the efficiency of procedures to lower the prevalence of campylobacter at farm level needs further scrutiny.(6) A surveillance programme for broilers operated by the Swedish poultrymeat industry association started in 1991. The surveillance programme, which included sampling of slaughter groups at the abattoir and voluntary measures in farms, showed some success in reducing the prevalence of campylobacter in the slaughter groups of broilers.(7) The Swedish authorities presented on 31 May 2000 a national surveillance programme of campylobacter in broilers, and a revised programme on 13 October 2000, to estimate the baseline prevalence both in primary production and in the food chain and to progressively reinforce implementation of hygienic measures in farms with a view to lower the prevalence at farm level and subsequently along the food chain.(8) The programme can provide technical and scientific information potentially valuable for the development of Community veterinary legislation.(9) In the light of the importance of campylobacter as a zoonosis, it is appropriate to provide financial assistance to cover certain costs incurred by Sweden.(10) The financial assistance provided shall be up to a maximum of EUR 120000 for the period to 31 December 2001.(11) Pursuant to Article 3, paragraph 2, of Regulation (EC) No 1258/1999, veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(12) A financial contribution from the Community shall be granted in so far as the actions provided for are effectively carried out and provided that the authorities furnish all the necessary information within the time limits provided for.(13) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The surveillance programme for campylobacter in broilers presented by Sweden is hereby approved for a period of six months starting from 1 July 2001.2. The financial assistance from the Community for the programme referred to in paragraph 1 shall be 50 % of the costs (VAT excluded) incurred by Sweden for laboratory testing, up to SEK 161 per test and up to a maximum of EUR 120000.Article 2The financial assistance referred to under Article 1(2) shall be granted to Sweden subject to:(a) bringing into force by 1 July 2001 the laws, regulations and administrative provisions for implementing the programme;(b) forwarding a report to the Commission every three months on the progress of the programme and the costs incurred. The report shall conform to the model as set out in the Annex;(c) forwarding a final report by 31 March 2002 at the latest on the technical execution of the programme accompanied by justifying evidence as to the costs incurred and the results attained during the period 1 July to 31 December 2001;(d) implementing the programme effectively;and provided that Community veterinary legislation has been respected.Article 3This Decision is addressed to the Kingdom of Sweden.It shall apply from 1 January 2001.Done at Brussels, 27 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.ANNEX>PIC FILE= "L_2001006EN.002402.EPS">